Citation Nr: 0215092	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-22 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,300.00, to 
include consideration of whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1973 to August 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  

A videoconference hearing was scheduled before a Member of 
the Board in June 2002.  However, the veteran did not appear 
for that hearing and did not request that it be rescheduled.  
Accordingly, the Board concludes that the veteran has 
effectively withdrawn his hearing request.  

The Board notes that, in addition to the issue which is on 
appeal, there has been a separate decision denying a waiver 
of an overpayment pertaining to unreported income during a 
subsequent period of time.  That issue has not been developed 
for appellate review, and will not be addressed in this 
decision.  The veteran's arguments with respect to that issue 
are referred to the RO for consideration.  In addition, the 
Board finds that the facts of this case and the veteran's 
contentions raise a claim for compromise of debt under 
38 C.F.R. § 1.931.  That claim is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  An overpayment of $5,300.00 was created when the 
appellant received pension benefits which were paid based on 
incomplete information regarding the appellant's income.

2.  Recovery of the overpayment in the amount of $5,300.00 
from the appellant would not be against equity and good 
conscience.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $5,300.00 is not warranted.  38 U.S.C.A. 
§ 5302(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing entitlement to a waiver have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's financial status reports.  The appellant has 
effectively withdrawn his request for a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the reports 
coupled with the other evidence of record provide sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
overpayment of pension are not in dispute.  The veteran 
originally applied for VA nonservice-connected pension 
benefits in March 1995.  In his claim form, he reported that 
he did not have any income except $639 per month in benefits 
from the Social Security Administration.  He specified that 
he had no income from wages.  In a decision of June 1995, the 
RO determined that the veteran was permanently and totally 
disabled for pension purposes, and that he was entitled to 
special monthly pension based on the need for aid and 
attendance.  The VA subsequently began paying the veteran 
pension benefits.  

In a letter from the RO dated in June 1995, the veteran was 
notified that the VA pays a pension which is the difference 
between countable annual income and a maximum annual rate.  
It was noted that his award had been based on countable 
income of zero dollars from March 17, 1995, and $7,668 from 
July 1, 1995.  This had been determined based on the 
veteran's report of having earned zero dollars, and of having 
Social Security income of $7,668 per year beginning in July 
1, 1995.  It was further noted in the letter that: 

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.    

In May 1999, the RO received income verification information 
which showed that the veteran had earnings during the years 
1996 and 1997.  In September 1999, the RO wrote to the 
veteran and advised him that his benefits would be reduced 
effective February 1, 1996, based on previously reported 
income of $2,815 per year.  It was noted that because of this 
change, he had been overpaid.  It was later calculated that 
the overpayment was in the amount of $5,300.  

Subsequently, in November 1999, the veteran submitted a 
financial status report.  In the report, he said that his job 
was temporary labor.  He indicated that his monthly gross 
salary was zero dollars.  He stated that his income from 
Social Security benefits and VA pension totaled $1,175 per 
month.  He further reported that his monthly expenses totaled 
$1,100.  He reported that his net monthly income less 
expenses left $75, but he felt that zero dollars was the 
amount which he could pay on a monthly basis toward the debt. 

In a separate statement in support of claim also dated in 
November 1999, the veteran requested a waiver of the 
overpayment of his $5,300 debt.  He stated that the Social 
Security Administration allowed him to earn up to $500 per 
month without reducing his benefits, and that he thought that 
the VA had the same reporting requirements.  He further 
stated that he suffered from AIDS and had to take frequent 
medications to control his symptoms.  He said that he meant 
no fraud or misrepresentation.  He also said that to repay 
the debt would cause extreme hardship as he barely had enough 
to live on.

In July 2000, the Committee on Waivers and Compromises denied 
the claim for a waiver, noting that the veteran had been at 
fault in the creation of the debt by failing to notify the VA 
of his income, and that his financial status report reflected 
a positive balance of $75 per month.  The veteran appeals 
that decision.  

In July 2000, the veteran's representative reported that his 
rent had gone up from $520 to $550.  In September 2000, the 
veteran submitted another Financial Status Report containing 
essentially the same information as he had reported in 
November 1999.  He indicated that his rent had gone up by $30 
per month, but the deductible for his prescriptions had been 
reduced by $25.  He also reported a slight increase in his 
income.  Again, he showed a balance of $75 per month after 
paying his expenses.    

In a statement in support of claim dated in September 2000, 
the veteran reported that he did not recognize the name of 
one of the employers which purportedly paid him wages.  
Later, the veteran submitted a copy of his wage history which 
apparently had been obtained from the Social Security 
Administration.  The employer, which the veteran indicated he 
did not recognize, reportedly paid him $1,640 during the year 
1997.  

In an improved pension eligibility verification report dated 
March 2001, the veteran reported that his income in the year 
2000 had been $3,203.50.  He also indicated that he had 
unreimbursed medical express of $546.00.  However, in an 
associated medical expense report he did not list any 
specific expenses.  

In a financial status report dated in December 2000, the 
veteran reported having a net income of $668 per month from 
Social Security disability payments.  He did not list any 
income from VA benefits.  He listed expenses totaling $1,145.  
The itemized expenses included rent of $595, food $275, 
utilities $40, newspaper $30, public transportation $75, 
prescription medication $20, nonprescription medication $25, 
hygiene articles $30, laundry $25, church contributions $10, 
and pet food for his cat $20.  He stated that the balance 
after subtracting his expenses from his income was negative 
$477 per month.  

A letter from the RO dated in March 2001 shows that the 
veteran continues to have an award of $565 per month in VA 
pension benefits.  

After reviewing the record, the Board initially finds that 
the overpayment of pension benefits was properly created.  
Basic entitlement to pension exists if, among other things, 
the veteran meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.274.  The maximum annual rate is periodically increased 
from year to year. 38 C.F.R. § 3.23(a).  

The veteran does not dispute the amount of the overpayment 
except for his contention that he did not recognize the name 
of one of the employers for whom he reportedly had worked.  
The Board notes, however, that the veteran's wage history 
reflects that he worked for numerous different employers on a 
temporary basis.  In addition, the Board notes that it is 
possible that a company might use one name when presenting 
itself to the public, but would use a different name when 
reporting wages to the Social Security Administration.  
Therefore, the Board finds that the veteran's bare contention 
that he does not recognize the name of one of the employers 
who reportedly paid him is not enough to demonstrate that he 
did not receive income from that entity.  

With respect to the issue of whether a waiver of the 
overpayment is warranted under the facts of this case, the 
veteran contends that he is entitled to waiver of overpayment 
of pension benefits in the amount of $2,840.04.  He asserts 
that he was not aware that he had to report his income, or 
that having income would reduce the amount of pension 
benefits to which he was entitled.  

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to accurately 
report his financial status, such as a change in the amount 
of his income, as he had been requested to do on an ongoing 
basis, directly resulted in the creation of the overpayment.  
Although the veteran contends that he was not aware that he 
had to report such information, the Board notes that the VA 
letter specifically advised him to do so.  Therefore, the 
Board does not agree with the veteran's contention that he 
was not at fault in failing to report a decrease in such 
expenses.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran's income had not been 
fully reported. 

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The first two 
financial status reports show that the veteran has a balance 
of $75 per month available for use in repaying the 
overpayment.  Although his most recent financial status 
report indicated that he had a large monthly deficit, the 
veteran did not list his VA pension benefits on that form.  
Therefore, the information does not give an accurate picture 
of his financial condition.  The income from the veteran's VA 
benefits may be considered when determining whether he has 
the means with which to repay his debt.  When these 
additional payments are taken into account, the veteran's 
income exceeds his expenses and provides a source with which 
to satisfy the overpayment.  

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The pension program was intended to 
aid persons with less income or higher medical expenses than 
the appellant.  Therefore, recovery of the overpayment would 
not defeat the purpose of the VA pension benefits program as 
long as it is recovered in small increments each month.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which he was not entitled under the law.  Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He has not reported that he made 
any large purchases or incurred other large debts based on an 
expectation of receiving VA benefits.

In summary, all of the elements set forth in 38 C.F.R. 
§ 1.965 weigh against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the $5,300.00 overpayment from the 
appellant would not be against equity and good conscience.  
Accordingly, a waiver is not warranted.


ORDER

Waiver of recovery of overpayment of pension benefits in the 
amount of $5,300.00 is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

